Case 1:20-cv-00821-SHR-SES Document1 Filed 05/20/20 Page 1 of 15

JS 44 (Rev. 02/19)

provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor peeass the filing and service of pleadings or other papers as required by law, except as

Inited States in September 1974. is required for the use of the Clerk of Court for the

 

I.

(a) PLAINTIFFS

GRILLO, NATHAN EUGENE

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF Co

Northumberland _

  

(c) Attorneys (Firm Name, Address, and lelephone Number)

THE O'HANLON LAW FIRM, P.C., 1500 J.F.K. Blvd., Suite 1410,

2 Penn Center, Philadelphia, PA 19102 - 267-546-9066

DEFENDANTS

NOTE

Attorneys (/f Known)

 

MCGINLEY, SUPERINTENDENT,
SCI COAL TOWNSHIP

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

II. BASIS OF JURISDICTION (Place an “Xin One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plamntf

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

G1 US. Government 4 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S Government Not a Party) Citizen of This State a1 O 1 Incorporated or Principal Place oO 4 o4
of Business In This State
J 2 US. Government V4 Diversity Citizen of Another State O 2 7 2 Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a Oo 3 M 3. Foreign Nation 76 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES J
7 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 7 422 Appeal 28 USC 158 1 375 False Claims Act
J 120 Marine © 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 [9 423 Withdrawal F 376 Qui Tam (31 USC
130 Miller Act 1 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
4 140 Negouable Instrument Liability 1 367 Health Care 1 400 State Reapportionment
1 150 Recovery of Overpayment | 7 320 Assault, Libel & Pharmaceutical PROPERT \_ RIGHTS 3 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copynghts 1 430 Banks and Banking
7 151 Medicare Act 1 330 Federal Employers* Product Liability 1 830 Patent (J 450 Commerce
(7 152 Recovery of Defaulted Liability 1 368 Asbestos Personal (J 835 Patent - Abbreviated (7 460 Deportation
Student Loans 7 340 Marine Injury Product New Drug Application | 9 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability © 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY J 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle ‘J 370 Other Fraud © 710 Fair Labor Standards 861 HIA (1395ff) 485 Telephone Consumer
1 160 Stockholders’ Suits 1 355 Motor Vehicle © 371 Truth in Lending Act 1) 862 Black Lung (923) Protection Act
190 Other Contract Product Liability 7 380 Other Personal J 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 4 850 Securities, Commodities
1 196 Franchise Injury 385 Property Damage © 740 Railway Labor Act 865 RSI (405(g)) Exchange
(1 362 Personal Injury - Product Liability J 751 Family and Medical 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
it REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
4 210 Land Condemnation % 440 Other Civil Rights Ifabeas Corpus: 7 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff 1 895 Freedom of Information
4 220 Foreclosure 7 441 Voting © 463 Alien Detainee Income Security Act or Defendant) Act
4 230 Rent Lease & Ejectment 1 442 Employment (1 510 Motions to Vacate 4 871 IRS Third Party A 896 Arbitration
© 240 Torts to Land 4 443 Housing Sentence 26 USC 7609 1 899 Administrative Procedure
& 245 Tort Product Liability Accommodations 7 530 General Act/Review or Appeal of
7 290 All Other Real Property (1 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 1 462 Naturalization Application 7 950 Constitutionality of
O 446 Amer. w/Disabilities - 540 Mandamus & Other | 465 Other Immigration State Statutes
Other 550 Civil Rights Actions

 

J 448 Fducation

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (Place an “x
Al Onginal
Proceeding

12 Removed from
State Court

mm One Box Only)

cl 3

Remanded from
Appellate Court

14

Reinstated or
Reopened

5 Transferred from
Another District
(specify)

16 Multidistrict
Litigation -
Transfer

8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

 

O CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P

VIN. RELATED CASE(S)

IF ANY

DATE

(See instructions)

JUDGE

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).
42 U.S.C. § 1983

Brief description of cause _ 0 .
Plaintiff was denied his constitutional and statutory rights.

DEMAND $ 290,000.00

DOCKET NUMBER

CHECK YES only if demanded in complaint
JURY DEMAND:

fl Yes “No

 

 

SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

Stephen T. O'Hanlon, Esquire

APPLYING IFP

JUDGE

MAG. JUDGE
Case 1:20-cv-00821-SHR-SES Document1 Filed 05/20/20 Page 2 of 15

TIN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NATHAN EUGENE GRILLO
SCI Coal Township

1 Kelley Drive

Coal Township, PA 17866

VS.

SUPERINTENDENT MCGINLEY : Civil Action No.
SCI Coal Township :
1 Kelley Drive
Coal Township, PA 17866 ;

and : JURY TRIAL
DEPUTY SUPERINTENDENT LUSKAVAGE : DEMANDED
SCI Coal Township :
1 Kelley Drive
Coal Township, PA 17866

and
SECURITY CAPTAIN MIRARCHI
SCI Coal Township
1 Kelley Drive
Coal Township, PA 17866

and
SECURITY LIEUTENANT BURNS
SCI Coal Township
1 Kelley Drive
Coal Township, PA 17866

and
CORRECTIONAL OFFICERS JOHN DOES 1-5
SCI Coal Township
1 Kelley Drive
Coal Township, PA 17866

COMPLAINT
Jurisdiction

1. This action is brought pursuant to 42 U.S.C. §
Case 1:20-cv-00821-SHR-SES Document1 Filed 05/20/20 Page 3 of 15

1983. Jurisdiction is based upon 28 U.S.C. §§ 1331 and

1343 (1),(3),(4) and the aforementioned statutory

provision. Plaintiff further invokes the supplemental

JUPLSdLEehien of this Court purstant to 25 U.5.€. %

1367(a) to hear and adjudicate state law claims.
Parties

2. Plaintiff, Nathan Eugene Grillo, is an adult
individual residing in Commonwealth of Pennsylvania at
the address aforementioned.

3. Defendant, Superintendent McGinley, at all times
relevant hereto, was the superintendent of the State
Correctional Institution (SCI) at Coal Township. At
all relevant times hereto, he was legally responsible
for the operation of SCI Coal Township and further was
responsible for the welfare of all the inmates of SCI
prison. He was also responsible for the supervision,
training and discipline of the Defendant, Deputy
Superintendent Luskavage, Defendant, Security Captain
Mirarchi, and Defendant, Security Lieutenant Burns. He
is being sued in his individual capacity.

4. Defendant, Deputy Superintendent Luskavage, at

2
Case 1:20-cv-00821-SHR-SES Document1 Filed 05/20/20 Page 4 of 15

all times relevant hereto, was employed at SCI Coal
Township and is legally responsible for the welfare of
all inmates at SCI Coal Township. Further he was
responsible for the supervision, training and
discipline of Defendant, Security Captain Mirarchi, and
Defendant, Security Lieutenant Burns. He is being sued
ifn his individual capacity.

5. Defendant, Security Captain Mirarchi, at all
times relevant hereto, was an employee of SCI Coal
Township and is legally responsible for the welfare of
all inmates at SCI Coal Township including the welfare
of Plaintiff, Nathan Eugene Grillo. Further he was
responsible for the supervision, training and
discipline of Defendant, Security Lieutenant Burns. He
is being sued in his individual capacity.

6. Defendant, Security Lieutenant Burns, at all
times relevant hereto, was an employee at SCI Coal
Township and, among other duties, is legally
responsible for the welfare of all inmates at SCI Coal
Township including the welfare of Plaintiff, Nathan

Eugene Grillo. He is being sued in his individual
Case 1:20-cv-00821-SHR-SES Document1 Filed 05/20/20 Page 5 of 15

Capacity.

7. Defendants, Correctional Officers John Does 1-
5, were all employees at SCI Coal Township and, among
other duties, were legally responsible for the welfare
of all inmates at SCI Coal Township including the
welfare of Plaintiff, Nathan Eugene Grillo. They are
being sued in their individual capacity.

Factual Allegations

8. At all times relevant hereto, Plaintiff, Nathan
Grillo, was an inmate at Pennsylvania State
Correctional Institution Coal Township.

9. Sometime after entering the facility at SCI
Coal Township, Plaintiff came into a substantial sum of
money and had that money placed in his inmate bank
ACCOUT »

10. The financial information contained in all
inmate bank accounts is to be kept confidential and the
details of an inmate’s bank account should only be
shared with that particular inmate.

11. In fact the inmate bank account statement
should be delivered personally to the inmate and the

4
Case 1:20-cv-00821-SHR-SES Document1 Filed 05/20/20 Page 6 of 15

information contained therein should not be shared with
any other individual.

12. Sometime approximately September 2017 a
correctional officer at SCI Coal Township, instead of
personally delivering Plaintiff’s inmate statement to
him, slid it under the door of Plaintiff’s cell, in
full view of Plaintiff’s cellmate.

13. Plaintiff’s cellmate at that time was a member
of a gang known as the “Bloods.”

14. Plaintiff has never and does not now have any
gang affiliation.

15. Defendant’s cellmate was, therefore, presented
with Plaintiff’s inmate account statement and became
aware that Plaintiff had a substantial sum of money in
his itmete account.

16. Shortly thereafter, within weeks, Plaintiff
began receiving threats and extortion attempts. More
specifically, he was threatened with serious physical
injury and/or death by other inmates if Plaintiff did
not pay them cash from his inmate account. Plaintiff

became aware of a specific extortion threat from an
Case 1:20-cv-00821-SHR-SES Document1 Filed 05/20/20 Page 7 of 15

inmate named Brandon Heaps, who at all times relevant
hereto, was also an inmate at SCI Coal Township, housed
on FA Block, the same block as Plaintiff.

17. Plaintiff fearing for the serious threat to his
safety and security sent a request slip directly to
Superintendent McGinley advising him of a specific
threat of harm to him from another inmate.

18. Superintendent McGinley, with deliberate
indifference to a known serious risk of harm to the
Plaintiff, instead of taking any action advised
Plaintiff that he needed to advise Deputy
Superintendent Luskavage of the threat made by the
other inmate. Superintendent McGinley failed to
investigate and took no other action to provide for the
safety of the Plaintiff.

19. Plaintiff directly wrote to Deputy
Superintendent Luskavage and gave him specific
information concerning this threat to his life which
had been made by another inmate on the same block.
Deputy Luskavage, with deliberate indifference to the

health, safety and welfare of Plaintiff, told the
Case 1:20-cv-00821-SHR-SES Document1 Filed 05/20/20 Page 8 of 15

Plaintiff that he would need to write to Security
Captain Mirarchi. Defendant Luskavage failed to
investigate and took no action to provide for the
safety of Plaintiff.

20. Plaintiff then wrote to Security Captain
Mirarchi, once again, explicitly providing information
about a serious threat to his health and safety which
had been made by another inmate.

21. Security Captain Mirarchi told Plaintiff that
he would do nothing about his concerns and instructed
Plaintiff that he needed to contact Security Lieutenant
Burns. Security Captain Mirarchi, with deliberate
indifference to a known serious risk of harm to
Plaintiff’s health, safety and welfare, took no action
to either investigate Plaintiff’s claims or to provide
any additional protection to the Flaimtirr.

22. Plaintiff thereafter wrote specifically to
Security Lieutenant Burns giving him specific
information concerning the threat to his health, safety
and welfare which had been made by another inmate.

23. Defendant, Security Lieutenant Burns, wrote
Case 1:20-cv-00821-SHR-SES Document1 Filed 05/20/20 Page 9 of 15

back to Plaintiff stating that Plaintiff’s concerns had
been “noted.” Upon information and belief, Defendant,
Security Lieutenant Burns, took absolutely no action in
response to Plaintiff’s report of a threat to his
health, safety and welfare and, with deliberate
indifference to this known serious risk to Plaintiff's
health and welfare did not investigate Plaintiff’s
information and took no steps whatsoever to protect
Plaintiff from the threat of serious physical harm.

24. Between the time period between September 2017
and May of 2018 Plaintiff also explicitly reported his
concerns to Defendant Correctional Officers John Does
1-5. More specifically, Plaintiff specifically told
the John Doe Defendants that he had received direct
threats to his life from an inmate named Brandon Heaps.
None of the Defendant Correctional Officers John Does
1-5 took any steps to investigate Plaintiff's concerns
nor did they take any action to provide for the safety
of the Plaintiff.

25. Approximately two weeks after Plaintiff had

advised Lieutenant Burns that his life was in danger
Case 1:20-cv-00821-SHR-SES Document 1 Filed 05/20/20 Page 10 of 15

from inmate Heaps, Plaintiff was attacked by inmate
Heaps as he was walking in from the exercise yard.
More specifically, on May 26, 2018 Plaintiff was
attacked by inmate Heaps with what is believed to be a
homemade knife. Inmate Heaps had been caught with
contraband weapons in the past.

26. Plaintiff, bleeding profusely from his neck,
was taken to medical. Plaintiff was initially only
examined and then placed in a cell. Approximately
three hours later a nurse stopped by his cell and saw
the floor covered in blood. The nurse called the
doctor. The doctor arrived and tried to stitch
Plaintiff’s wounds but could see that the wounds were
so severe that Plaintiff needed to be taken by
ambulance to the hospital.

27. On the day that Plaintiff was attacked, as
described herein before, Defendant Mirarchi and
Defendant Burns, with deliberate indifference to a
known serious risk of harm to the Plaintiff, ordered
that the metal detectors which were to be used to

screen inmates going into and out of the yard not be
Case 1:20-cv-00821-SHR-SES Document 1 Filed 05/20/20 Page 11 of 15

used. Their order to not use the metal detectors
despite being aware of the serious risk of harm this
could cause to Plaintiff.

28. All of the Defendants herein disregarded a risk
of excessive and substantial risk of serious harm to
the Plaintiff.

29. None of the Defendant prison officials herein
responded reasonably to the risk.

30. The Defendant prison officials herein failed to
follow theix own rules, regulations or policies
concerning protection of prisoners.

31. All of the Defendant prison officials named
herein failed to respond to a particular threat of

danger to the Plaintiff.

32. None of the prison officials herein conducted
any investigation into the information provided by the
Plaintiff to them about the threats to his health and

welfare.

10
Case 1:20-cv-00821-SHR-SES Document 1 Filed 05/20/20 Page 12 of 15

FIRST CAUSE OF ACTION
EIGHTH AMENDMENT VIOLATION

33. Plaintiff incorporates paragraphs 1 through 32
herein by reference as though each were fully set forth
herein at length.

34. The actions of Defendant, Superintendent
McGinley, Defendant, Deputy Superintendent Luskavage,
Defendant, Security Captain Mirarchi, and Defendant,
Security Lieutenant Burns by failing to:

(a) respond to a particular threat of danger
to Plaintiff,

(b) investigate the information provided to
them by the Plaintiff about the threats
of inmate Heaps to his safety, health
and well-being;

(c) follow the Pennsylvania Department of
Corrections’ rules, regulations or
policies concerning the protection of
prisoners; and

(d) take steps to protect Plaintiff from the

threat of serious physical harm;

1]
Case 1:20-cv-00821-SHR-SES Document 1 Filed 05/20/20 Page 13 of 15

were intentional acts with no rational basis for such
treatment on the part of each Defendant and was done
with deliberate indifference for the health, safety and
well-being of Plaintiff and caused Plaintiff severe
pain, suffering, physical injury and emotional distress
and violated Plaintiff's rights under the HBighth
Amendment.

35. The conduct of Defendant, Superintendent
McGinley, Defendant, Deputy Superintendent Luskavage,
Defendant, Security Captain Mirarchi, and Defendant,
Security Lieutenant Burns, committed under the eoler of
state law, constituted deliberate indifference to the
Plaintiff's health, safety and well-being and
contributed to and proximately caused the above
described violation of Plaintiff’s Eighth Amendment
rights and the assault and battery upon Plaintiff by an
inmate. As a result, Plaintiff, Nathan Grillo,
suffered extreme pain, physical injury and emotional
distress in violation of his rights under the laws of
the Constitution of the United States, in particular
the Eighth Amendment thereof, and 42 U.S.C. S 1983.

12

a
Case 1:20-cv-00821-SHR-SES Document 1 Filed 05/20/20 Page 14 of 15

36. The failure of Defendants to take the threats
of serious physical injury or death made by inmate
Heaps to the Plaintiff seriously and/or take any action
to protect the Plaintiff, despite having a reasonable
opportunity to do so, constitutes deliberate
indifference to the Plaintiff’s safety, health and
well-being and contributed to and proximately caused
the above described violation of Plaintiff’s Eighth
Amendment rights.

37. Defendants have by the above described actions
deprived Plaintiff Nathan Grillo of rights secured by
the Eighth Amendment to the United States Constitution
in violation of 42 U.S.C. §$ 1983.

WHEREFORE, Plaintiff, Nathan Eugene Grillo,
requests the following relief:
a. Compensatory damages;
b. Punitive damages;
c. Reasonable attorney’s fees and costs;
d. Such other and further relief as appears

reasonable and just; and

e. A jury trial as to each Defendant and as

13
Case 1:20-cv-00821-SHR-SES Document 1 Filed 05/20/20 Page 15 of 15

to each

Count.

The O’Hanlon Law Firm, P.C.

BY?

 

STEPHEN T. O'HANLON, ESQUIRE
Attorney ID No.: PA 208428

THE O’ HANLON LAW FIRM, P.C.

2 Penn Center, Suite 1410

1500 J.F.K. Boulevard
Philadelphia, PA 19102

(267) 546-9066 - phone

(215) 567-1998 - fax

E-Mail: STEVE@OHANLONLAWFIRM.COM

Counsel for Plaintaiit

PATRICK G. GECKLE, LLC

By:

/s/Patrick G. Geckle

Patrick G. Geckle

Attorney ID No. PA 26718
PATRICK G. GECKLE, LLC

1515 Market Street, Ste. 1200
Philadelphia, PA 19102

(215) 735-3226 —- phone

(215) 669-2803 - fax
pgeckle@pgglaw.com - Email

Counsel for Plaintiff

14
